Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed December 17, 1970, which discharged the Special Fund from liability upon a finding that the employer did not have an informed knowledge of a pre-existing permanent physical impairment and that there was no knowledge under the provisions of subdivision 8 of section 15 of the Workmen’s Compensation Law. The board’s determination, being based upon the test of informed knowledge ”, which test was declared erroneous in Matter of Bellucci v. Tip Top Farm (24 N Y 2d 416), where the court (p. 420) declared the proper test to be "knowledge of the impairment and a good faith belief of its permanency ”, the determination of the board must be reversed, and the matter remitted to the board for additional findings consistent with the decision in Matter of Bellucci v. Tip Top *645Farms (supra). (Cf. Matter of Hilfiker v. Parker Hannifin Corp., 37 A D 2d 650.) Decision reversed, with costs to appellants against the Special Disability Fund, and matter remitted for further proceedings not inconsistent herewith. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.